Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered February 6, 1995, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions raised on appeal by the defendant are not preserved for appellate review because the defendant failed to object at sentencing, move to withdraw his plea, or move to vacate the judgment of conviction (see, People v Lopez, 71 NY2d *502662; People v Pellegrino, 60 NY2d 636). In any event, we find that the court did not coerce the defendant into pleading guilty and that the defendant had sufficient time to consult with his attorneys concerning his plea. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.